3rd AMENDMENT TO PARTICIPATION AGREEMENT Pursuant to the Partici~ationAzreement. - made and entered into as c ~fthe 26th day of March, 2002, as amended May 17, 2002 and November 1, 2005 (the "Participation Agreement"), by and among Principal Life Insurance Company, MFS Variable Insurance Trust and Massachusetts Financial Services Company (collectively, the "Parties"), the Parties do hereby agree to amend and restate Schedule A of the Participation Agreement as attached hereto and incorporated herein by reference. IN WITNESS WHEREOF, each of the Parties hereto has caused this 3rd Amendment to the Participation Agreement to be executed effective as of May 1,2007. PRINCIPAL LIFE INSURANCE COMPANY /i - By its autbor~zedo ff~er MFS VARIABLE INSURANCE TRUST, on behalf of the Portfolios By its authorized officer, By: Asusan S. Newton Assistant Secretary MASSACHUSETTS FINANCIAL SERVICES COMPANY By its authorized officer, i . President and chief ~xecutiveOfficer Contract # As of May SCHEDULE A ACCOUNTS, POLICIES AND PORTFOLIOS SUBJECT TO THE PARTICIPATION AGREEMENT Name of Separate Account and Date Established by Board of Directors Principal Life Insurance Company Variable Life Separate Account Principal Variable Universal Life Income Executive Variable Universal Life Service Emerging Growth Series Benefit Variable Universal Life Mid Cap Growth Series New Discovery Series Value Series
